Citation Nr: 1340518	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide or service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for joint problems, gout.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active service from December 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claims on appeal.  


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for service connection for hypertension, to include as secondary to exposure to herbicide or service-connected diabetes mellitus, type II, and service connection for joint problems, gout.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for hypertension, to include as secondary to exposure to herbicide or service-connected diabetes mellitus, type II, and service connection for joint problems, gout.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In November 2013, the Veteran submitted a written statement that he wished to withdraw his appeal for service connection for hypertension, to include as secondary to exposure to herbicide or service-connected diabetes mellitus, type II, and service connection for joint problems, gout.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to that claim, there are no remaining allegations of error of fact or law for appellate consideration, and that appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.  


ORDER

The appeal for service connection for hypertension, to include as secondary to exposure to herbicide or service-connected diabetes mellitus, type II, and service connection for joint problems, gout, is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


